            Case 1:20-cv-10260-IT Document 6 Filed 04/24/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

OMAR PARKS,                                     *
                                                *
               Plaintiff,                       *
                                                *
               v.                               *    Civil Action No. 20-10260-IT
                                                *
ANNIE DOOKHAN, State Chemist,                   *
                                                *
               Defendant.                       *
                                                *

                                              ORDER

                                           April 24, 2020

TALWANI, D.J.

       For the reasons stated below, the court orders Plaintiff to pay the $400 filing fee or file a

renewed motion for leave to proceed in forma pauperis.

       On February 20, 2020, pro se Plaintiff Omar Parks filed a Complaint [#1] and a Motion

for Leave to Proceed in Forma Pauperis [#2]. The return address of the envelope used to send

the papers to the court was that of Bare Hill Correctional Facility in Malone, New York. In his

Motion for Leave to Proceed in Forma Pauperis, Plaintiff represented that he is incarcerated at

Bare Hill Correctional Facility, although within the Complaint, Plaintiff provided the address of

an apartment in Brooklyn, New York, as his street address. When opening this case on the court

docket, the clerk used the address of the prison as Plaintiff’s address.

       On February 11, 2020, the court entered an Order [#4] denying the Motion for Leave to

Proceed in Forma Pauperis on the ground that Plaintiff had not filed the six-month prison

account statement required under 28 U.S.C. § 1915(a)(1). The clerk mailed a copy of the Order

to Parks at Bare Hill Correctional Facility. On February 24, 2020, the mail was returned to the
            Case 1:20-cv-10260-IT Document 6 Filed 04/24/20 Page 2 of 2



clerk as undeliverable. The public web site vinelink.com indicates that Parks has been released

on parole by the New York State Department of Corrections. The clerk has changed his address

on the docket to the Brooklyn, New York address Plaintiff provided in the Complaint.

       In light of Plaintiff’s apparent release, he is no longer required to submit a prison account

statement with a motion for leave to proceed in forma pauperis. However, the court will require

Parks to submit a renewed motion for leave to proceed in forma pauperis to reflect any changed

financial circumstances resulting from his release.

       Accordingly, if Plaintiff wishes to pursue this action, he must, within twenty-one (21)

days, pay the $400 filing fee or file a renewed motion for leave to proceed in forma pauperis.

Failure to comply with this directive may result of dismissal of this action without prejudice. The

clerk shall provide Plaintiff with an Application to Proceed Without Prepaying Fees or Costs.

       IT IS SO ORDERED.

                                                      /s/ Indira Talwani
                                                      United States District Judge

April 24, 2020




                                                 2
